 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                            UNITED STATES DISTRICT COURT
14                         SOUTHERN DISTRICT OF CALIFORNIA
15
16   ROBERT GRUDER,                                         Case No.: 3:21-cv-00374-H-WVG
17                                         Plaintiff,
                                                            ORDER DENYING DEFENDANT’S
18   v.                                                     MOTION TO DISMISS AS MOOT
19   ACTIVEPROSPECT, INC.,
                                                            [Doc. No. 5.]
20                                     Defendants.
21
22          On March 3, 2021, Plaintiff Robert Gruder filed a complaint against Defendant
23   ActiveProspect, Inc. (Doc. No. 1.) On May 4, 2021, Defendant filed a motion to dismiss
24   Plaintiff’s complaint. (Doc. No. 5.) On May 19, 2021, Plaintiff filed an amended complaint
25   in lieu of responding to the motion to dismiss. (Doc. No. 6.) “A party may amend its
26   pleading once as a matter of course . . . 21 days after service of a motion under Rule 12(b),
27   (e), or (f). . . .” Fed. R. Civ. P. 15(a)(1)(B). Plaintiff therefore had a right to file an amended
28   complaint without leave of the Court.

                                                        1
                                                                                     3:21-cv-00374-H-WVG
 1         An amended complaint supersedes a prior complaint. Forsyth v. Humana, Inc., 114
 2   F.3d 1467, 1474 (9th Cir. 1997), overruled on other grounds, Lacey v. Maricopa Cty., 693
 3   F.3d 896, 925 (9th Cir. 2012); Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d
 4   1542, 1546 (9th Cir. 1990). Therefore, where a plaintiff elects to file an amended
 5   complaint, a district court may treat an existing motion to dismiss as moot. Accordingly,
 6   the Court denies Defendant’s motion to dismiss as moot and vacates the hearing scheduled
 7   for June 7, 2021. This order is without prejudice to Defendant moving to dismiss Plaintiff’s
 8   amended complaint.
 9         IT IS SO ORDERED.
10   DATED: May 19, 2021
11
                                                  MARILYN L. HUFF, District Judge
12                                                UNITED STATES DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               3:21-cv-00374-H-WVG
